In light of the unambiguous "Definitions” and "Exclusions” provisions in the homeowner’s insurance policy, defendant State Farm properly disclaimed coverage of claims arising from the instant moped accident, which occurred on a public road. The moped is clearly a "motor vehicle” under the policy; it was owned by plaintiffs; and while it may have been in "dead storage” prior to the accident, it certainly was in operation at the time of the accident (see, Lee v Aetna Cas. & Sur. Co., 178 F2d 750; cf., Sharpe v State Farm Fire & Cas. Co., 558 F Supp 10). We also note that under the subject insurance policy, the factual issue of whether or not the moped was operated with *511the permission or consent of the owner is immaterial to determination of State Farm’s obligations to plaintiff in these circumstances. Concur — Milonas, J. P., Ellerin, Wallach, Nardelli and Mazzarelli, JJ.